DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-26, 28-40 are pending. Claims 1, 9, 10, 18, 21 are is amended. Claims 23-26, 28-40 are withdrawn from consideration. Claims 5 and 27 are canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 13-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Muthukumar et al. (US  2019/0250153 A1), hereinafter MK, in view of Nackaerts et al. (US 2013/0328142 A1), hereinafter Nackaerts further as evidenced by JEDEC (https://www.jedec.org/standards-documents/dictionary/terms/interconnect-layer; 2015).
Regarding Claim 1, MK teaches: A biocompatible medical device comprising: an electrochemical sensor (element 400) comprising: a common reference electrode (element 130); at least one counter electrode (element 140-1,140-2); and a work electrode platform (substrate 210) comprising a plurality of respective work electrodes (elements 120-1 and 120-2), wherein each respective work electrode of the plurality of respective work electrodes is electrically coupled to the common reference electrode (figure 4 shows common reference electrode 130) and comprises a respective reagent substrate configured to react with a respective analyte to produce a respective signal indicative of a concentration of the respective analyte (paragraph 0174 - different capture reagents that are configured to selectively bind to the different target analytes); and processing circuitry operatively coupled to the electrochemical sensor (element 160), wherein the processing circuitry is configured to: receive from the electrochemical sensor a plurality of signals from the plurality of respective work electrodes (paragraph 0199; multiplexer); identify the respective signal corresponding to a respective selected work electrode of the plurality of respective work electrodes; and process the identified signal to determine the concentration of the respective analyte associated with the respective selected work electrode (paragraph 0130).
MK does not mention wherein the electrochemical sensor comprises: a dielectric substrate defining a first major surface; and an interconnect layer  on the first major surface and defining a second major surface opposing the first major surface, wherein the plurality of respective work electrodes are disposed on the second major surface, and wherein the interconnect layer electrically couples the common reference electrode and the at least one counter electrode to the plurality of respective work electrodes.
Nackaerts teach the use of interconnect/metal layers under electrodes of a sensor (paragraph 0010) and further teaches the use of dielectric layer under the metal layer (paragraph 0039-0040; figure 4). Examiner further notes Nackaerts further teaches the interconnect layer connects the active elements in a circuit – i.e. between the electrode components in an electrochemical sensor (paragraph 0014; interconnecting the plurality of circuit elements). Examiner notes that it is further evidenced by Jedec that it is common knowledge that the interconnect layer connects active elements in a circuit (page 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of MK wherein the electrochemical sensor comprises: a dielectric substrate defining a first major surface; and an interconnect layer  on the first major surface and defining a second major surface opposing the first major surface, wherein the plurality of respective work electrodes are disposed on the second major surface, and wherein the interconnect layer electrically couples the common reference electrode and the at least one counter electrode to the plurality of respective work electrodes in order to insulate the electrical components via the dielectric layer only allowing electrical communication via the metal layer to avoid any interference.
Regarding Claim 2, MK in view of Nackaerts  teaches: The biocompatible medical device of claim 1, wherein at least a portion of the work electrode platform is fluidly coupled to an environment surrounding the biocompatible medical device (figure 5 shows the platform coupled to the surrounding environment allowing analytes 128 to interact with the working electrodes).
Regarding Claim 3, MK in view of Nackaerts teaches: The biocompatible medical device of claim 1. While MK mentions multiple dimensions on the order of several hundred/thousand micro inches (paragraph 0121), Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of MK wherein a height of the biocompatible medical device is approximately 2.35 millimeters, wherein a width of the biocompatible medical device is approximately 10.5 millimeters, and wherein a length of the biocompatible medical device is approximately 10.5 millimeters as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). (MPEP 2144.04).
Regarding Claim 4, MK in view of Nackaerts teaches: The biocompatible medical device of claim 1, further comprising an antenna configured to transmit data representative of the concentration of the respective analyte to an external device (paragraph 0244).
Regarding Claim 13, MK in view of Nackaerts teaches: The biocompatible medical device of claim 1, wherein at least one of the respective reagent substrates comprises an oxidase enzyme (paragraph 0127, 0262-0263).
Regarding Claim 14, MK in view of Nackaerts teaches: The biocompatible medical device of claim 1, wherein the respective reagent substrate includes at least one enzyme selected from the group consisting of: glucose oxidase, creatinine amidohydrolase, creatine amidinohydrolase, sarcosine oxidase, carbonic anhydrase, choline oxidase, horseradish peroxidase, thiamine oxidase, urease, glycerol-3- phosphate oxidase, L-amino acid oxidase, lactate oxidase, catalase alkaline phosphatase, alcohol oxidase, D-amino acid oxidase, cholesterol oxidase, pyridoxal oxidase, and NAD(P)H oxidase, and pyruvate oxidase, or mixtures thereof (paragraph 0127, 0262-0263; GOX and AOX).
Regarding Claim 15, MK in view of Nackaerts teaches: The biocompatible medical device of claim 1, While MK mentions multiple dimensions on the order of several hundred/thousand micro inches (paragraph 0121), Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of MK wherein a length of each respective work electrode of the plurality of respective work electrodes is between about 0.25 millimeters and about 0.75 millimeters, and wherein a width of each respective work electrode of the plurality of respective work electrodes is between about 0.25 millimeters and about 0.75 millimeters as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). (MPEP 2144.04).
Regarding Claim 16, MK in view of Nackaerts teaches: The biocompatible medical device of claim 1. While MK mentions multiple dimensions on the order of several hundred/thousand micro inches (paragraph 0121), Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of MK wherein a length of the at least one counter electrode is between about 7.5 millimeters and about 10 millimeters, and wherein a width of the at least one counter electrode is between about 7.5 millimeters and about 10 millimeters as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). (MPEP 2144.04).
Regarding Claim 17, MK in view of Nackaerts teaches: The biocompatible medical device of claim 1, wherein the work electrode platform comprises a dielectric barrier disposed between a first work electrode of the plurality of respective work electrodes and a second work electrode of the plurality of respective work electrodes adjacent to the first work electrode (paragraph 0020, dielectric z-planes).
Regarding Claim 18, MK in view of Nackaerts teach: The biocompatible medical device of claim 1, wherein the interconnect layer comprises at least one electrical interconnect comprising chromium, a gold chromium alloy, titanium, a titanium gold alloy, or platinum (Nackaerts – paragraph 0040, Ti).
Regarding Claim 20, MK in view of Nackaerts teaches: The biocompatible medical device of claim 1, wherein the plurality of respective work electrodes is electrically coupled in common to the common reference electrode and the at least one counter electrode (paragraph 0199; all electrically coupled via multiplexer; paragraph 0183; common reference electrode).
Regarding Claim 21, MK in view of Nackaerts teach: The biocompatible medical device of claim 1, wherein the plurality of respective work electrodes is electrically connected to a single, common electrical interconnect in the interconnect layer (it is inherent that a device that has a common reference electrode is electrically connected to all the working electrodes via the interconnect layer as taught by the combination of MK in view of Nackaerts in claim 1 above).
Regarding Claim 22, MK in view of Nackaerts teaches: The biocompatible medical device of claim 1. MK further teaches a single common reference electrode (figure 4) and that the device can have any number of counter electrodes (paragraph 0200). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the device of MK comprising a single common reference electrode and a single counter electrode to reduce the cost of manufacturing and complexity of the device (i.e. less components).

Claim 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MK in view of Nackaerts in view of Koelker et al. (US 2014/0251826 A1), hereinafter Koelker.
Regarding Claim 6, MK in view of Nackaerts teaches: The biocompatible medical device of claim 1. MK does not mention wherein at least one work electrode of the plurality of respective work electrodes comprises a membrane disposed on the respective reagent substrate, and wherein the respective membrane is permeable to the respective analyte.
Koelker teaches a biosensor wherein the working electrode comprises a permeable membrane that is permeable for the analyte to be detected (paragraph 0055). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the device of MK in view of Nackaerts to include a permeable membrane in order to enhance the measurement and avoid cross-talk between other analytes. 
Regarding Claim 12, MK in view of Nackaerts teaches: The biocompatible medical device of claim 1, but does not mention wherein each respective work electrode of the plurality of respective work electrodes comprises a respective membrane disposed on the respective reagent substrate, and wherein the respective membrane is selectively permeable to the respective analyte.
Koelker teaches a biosensor wherein the working electrode comprises a permeable membrane that is permeable for the analyte to be detected (paragraph 0055). When viewed in light of the teachings of MK, which teaches a plurality of respective work electrodes each configured to sense a different analyte (paragraph 0197), it would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the device of MK in view of Nackaerts wherein each respective work electrode of the plurality of respective work electrodes comprises a respective membrane disposed on the respective reagent substrate, and wherein the respective membrane is selectively permeable to the respective analyte.in order to enhance the measurement and avoid cross-talk between other analytes. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MK in view of Nackaerts in view of Koelker, further in view of Chen et al (US 2019/0320947 A1), hereinafter Chen.
Regarding Claim 7, MK in view of Nackaerts in view of Koelker teach: The biocompatible medical device of claim 6 but do not mention wherein the membrane comprises a limiting membrane, a selective ion transfer membrane, or a limiting membrane and a selective ion transfer membrane.
Chen teaches the use of a limiting membrane on a working electrode of an analyte sensor (abstract; paragraph 0055). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the device of MK in view of Nackaerts in view of Koelker to include a limiting membrane as the substitution of one permeable membrane for another would have yielded predictable results to one of ordinary skill.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MK in view of Nackaerts in view of Koelker, further in view of Huff et al. (US 2018/0126381 A1), hereinafter Huff.
Regarding Claim 8, MK in view of Nackaerts in view of Koelker teach: The biocompatible medical device of claim 6, but do not mention wherein the membrane comprises an ionophore.
Huff teaches the use of ionophore in a permeable membrane to aide in measurement of the analyte (paragraph 0471). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of MK in view of Nackaerts in view of Koelker to include an ionophore as the substitution of one permeable membrane for another would have yielded predictable results to one of ordinary skill. Examiner further notes that ionophores form a membrane-electrode structure which is sensitive to a specific ion, enhancing sensitivity of measurement.

Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MK in view of Nackaerts in view of Petisee (US 2013/0199944 A1).
Regarding Claim 9, MK in view of Nackaerts teaches: The biocompatible medical device of claim 1. MK does not mention wherein the at least respective work electrode comprises a limiting membrane on the respective reagent substrate and a selective ion transfer membrane on the limiting membrane.
Petisee teaches the use of a membrane on a working electrode (paragraph 0004-0007) wherein the membrane is composed of layers (paragraph 0093) wherein the layers are a limiting membrane (paragraph 0107) and an ion elective membrane (paragraph 0085) to aid in analyte sensing. While the order of the membranes is not disclosed, Examiner notes that the order of the membrane layers is merely a design choice. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of MK in view of Nackaerts wherein the at least respective work electrode comprises a limiting membrane on the respective reagent substrate and a selective ion transfer membrane on the limiting membrane as it has been held that rearrangement of parts only takes routine skill in the art (See MPEP 2144.04). Examiner notes that Applicant has not showed evidence of criticality or unexpected results in relation to the order of the layers of the membranes.
Regarding Claim 10, MK in view of Nackaerts teaches: The biocompatible medical device of claim 1. MK does not mention wherein the at least respective work electrode comprises a selective ion transfer membrane on the respective reagent substrate and a limiting membrane on the selective ion transfer membrane.
Petisee teaches the use of a membrane on a working electrode (paragraph 0004-0007) wherein the membrane is composed of layers (paragraph 0093) wherein the layers are a limiting membrane (paragraph 0107) and an ion elective membrane (paragraph 0085) to aid in analyte sensing. While the order of the membranes is not disclosed, Examiner notes that the order of the membrane layers is merely a design choice. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of MK wherein the at least respective work electrode comprises a selective ion transfer membrane on the respective reagent substrate and a limiting membrane on the selective ion transfer membrane as it has been held that rearrangement of parts only takes routine skill in the art (See MPEP 2144.04). Examiner notes that Applicant has not showed evidence of criticality or unexpected results in relation to the order of the layers of the membranes.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MK in view of Nackaerts in view of Koelker, further in view of Shaw-Klein (US 2013/0150689 A1), hereinafter SK.
Regarding Claim 11, MK in view of Nackaerts in view of Koelker teach: The biocompatible medical device of claim 6, but do not mention wherein the membrane includes at least one ionophore selected from the group consisting of: amino methylated polystyrene salicylaldehyde, dibenzo-18-crown-6, cezomycin, enniatin, gramicidin A, lasalocid, macrolides, monensin, narasin, nigericin, nigericin sodium salt, nonactin, polyimide/lycra blend, salinomycin, valinomycin, or mixtures thereof.
SK teaches covering an electrode of an analyte sensor with an ionophore such as valinomycin or nonactin (paragraph 0040, 0005). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of MK in view of Nackaerts in view of Koelker to include  one ionophore selected from the group consisting of: amino methylated polystyrene salicylaldehyde, dibenzo-18-crown-6, cezomycin, enniatin, gramicidin A, lasalocid, macrolides, monensin, narasin, nigericin, nigericin sodium salt, nonactin, polyimide/lycra blend, salinomycin, valinomycin, or mixtures thereof in order to form a membrane-electrode structure which is sensitive to a specific ion, enhancing sensitivity of measurement.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MK in view of Nackaerts in view of Pace (US 4,225,410).
Regarding Claim 19, MK in view of Nackaerts teaches: The biocompatible medical device of claim 1, but does not mention wherein the plurality of respective work electrodes comprises: a first work electrode comprising a first reagent substrate configured to react with sodium ions; a second work electrode comprising a second reagent substrate configured to react with chloride ions; a third work electrode comprising a third reagent substrate configured to react with blood urea nitrogen; a fourth work electrode comprising a fourth reagent substrate configured to react with glucose; a fifth work electrode comprising a fifth reagent substrate configured to react with potassium; a sixth work electrode comprising a sixth reagent substrate configured to react with bicarbonate or carbon dioxide; and a seventh work electrode comprising a seventh reagent substrate configured to react with creatinine.
Pace teaches a sensor array comprising sensors with working electrodes for sensing sodium, chloride, blood urea nitrogen, glucose, potassium, CO2, and creatine (table 1; abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of MK wherein the plurality of respective work electrodes comprises: a first work electrode comprising a first reagent substrate configured to react with sodium ions; a second work electrode comprising a second reagent substrate configured to react with chloride ions; a third work electrode comprising a third reagent substrate configured to react with blood urea nitrogen; a fourth work electrode comprising a fourth reagent substrate configured to react with glucose; a fifth work electrode comprising a fifth reagent substrate configured to react with potassium; a sixth work electrode comprising a sixth reagent substrate configured to react with bicarbonate or carbon dioxide; and a seventh work electrode comprising a seventh reagent substrate configured to react with creatinine as such a plurality of electrodes would simplify and shorten medical testing in a convenient compact sensor device.
Response to Arguments
Regarding 102/103 Rejections, Applicant argues that Nackaerts fails to teach that the plurality of electrodes are disposed on the second major surface”. Applicant further argues that per Nackaerts, the electrodes are deposited on stack layers that are formed over the interconnect layer and thus does not disclose or suggest "work electrodes disposed on the second major surface" defined by "an interconnect layer". Examiner respectfully disagrees. 
As an initial matter, figure 4 clearly shows vias 412 that can be considered as part of the interconnect layer. Therefore, under the broadest reasonable interpretations, Nackaerts satisfies the claimed limitations. 
Further, Examiner notes that the claimed does not require the electrodes to be disposed on the interconnect layer. Rather, the claims recite that the electrodes are disposed on a second major surface DEFINED by the interconnect layer. Under the broadest reasonable interpretations, Layer 118 can be said to be defined by metallization layer 114 – and thus the claimed limitations are satisfied. 
With respect to the Official notice, Examiner notes that Nackaerts has been cited to teach the purpose of an interconnect layer. Further reference has been made to JEDEC, the global standards used in the microelectronics industry, to show evidence that purpose of an interconnect layer is known in the art. 
Applicant further argues that MK fails to teach a single counter electrode. Examiner respectively disagrees. Paragraph 200 of MK clearly states that “The sensing arrays described herein can include any number of electrodes (e.g. working electrodes, counter electrodes, and reference electrodes) in various types of configurations”. Therefore the claimed limitations is satisfied. Examiner further notes that Applicant has not provided details of criticality or unexpected results with regard to the number of counter electrodes, therefore it can be merely thought of as a design choice. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791